DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendment filed on May 02, 2022 has been entered.  Claims 1-3, and 5-30 are pending in this application, where:  Claim 1 has been amended; Claim 4 has been cancelled; and Claim 30 has been added. Claim 30, however, has been withdrawn in light of the election/restriction filed on Dec. 10, 2021.

Election/Restrictions
3.	Claim 30 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Dec. 10, 2021.


Response to Arguments
4.	Applicant’s arguments with respect to claims 1-30 have been considered.  In light of amendments and the new grounds of rejection, examiner will address any arguments remaining relevant to the current rejection.

5.	Regarding rejections under 35 USC 112 (pg. 7):

6.	Regarding Claim 7, applicant’s argument that Claim 7 is no longer indefinite under U.S.C. § 112(b) in light of claim amendments is accepted. As such, the rejection of Claim 7 under U.S.C. § 112(b) is removed.

7. Regarding Double Patenting rejections (pgs. 7-8): 

8.	 Regarding the double patenting rejections of Claims 1-11, Applicants’ request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an objection or requirements as to form (see MPEP 37 CFR 1.111(b) and 714.02).  Accordingly, the rejection will be maintained until a terminal disclaimer is filed or claims are amended to obviate the rejection.


9.  Regarding rejections under 35 U.S.C.§ 102 (pgs. 8-10):
10.	Regarding Claim 1, applicant's arguments filed May 2, 2022 have been fully considered but they are not persuasive, as indicated in the following responses. Applicant argues on page 9 that, as amended, Rogers does not provide the new limitation (a conductive solder paste bonding the piezoelectric transducer elements to the first electrical interconnect layer), and therefore the claim is not anticipated:  “As noted above, claim 1 as amended recites that a conductive solder paste bonds the piezoelectric transducer elements to the first electrical interconnect layer….Rogers fails to show a conductive solder paste that bonds the piezoelectric transducer elements to the first electrical interconnect layer, as set forth in amended claim 1. Rather, Rogers employs a containment chamber in which an electronic device such as a piezoelectric semiconductor material is provided as a free standing or tethered structure enclosed with a containment chamber.”  
While one embodiment of Rogers employs the free-standing containment chamber as discussed by the applicant, and additional embodiment allows for the bonding of a device component to an electrical interconnect layer (Para. [0333]) and by the broadest interpretation would arguably be understood to include the bonding of the transducer element to the interconnect layer.  Therefore, in view of the amendment and the fact that it is unclear whether the second embodiment was intended to be combinable with the first of Rogers, the 102 rejection has been withdrawn. However, the claims are rejected under 103 below, necessitated by amendment, as discussed in further detail below. The combination achieves the predictable result of good adhesion with desired electrical and mechanical properties to adjust to the folding, stretching, and contracting conformations alluded to in the Rogers reference.
11.	Applicant further argues (page 10) that only a person skilled in the art of microfabrication would “…be aware of a solder material having such a low curing temperature, which also does not require an extended curing time, and which also provides sufficient bonding strength, [as this characteristic] is extremely difficult to identify and provide. Only those working in the field of microfabrication, which includes the field of stretchable electronics, would have the skill and knowledge base necessary to identify such a material. On the other hand, a person skilled in the entirely different field of ultrasonics (which includes piezoelectric transducer elements), would not have the depth of knowledge necessary to identify and locate a suitable bonding material that would provide the necessary bonding strength without degrading the performance of the piezoelectric transducer elements.”
	Examiner respectfully disagrees.  Rogers teaches from a field of endeavor of stretchable electronics (Background of Invention, Paras. [003-004]), and as such includes several teachings on the need for a system to be both flexible and stretchable, as well as being able to withstand the electrical and mechanical property demands of such a system.  A person skilled in the art in this field of endeavor would, by the applicant’s admission, be able to understand the named “Sn-Bi alloy conductive solder paste (Para. [0333]) as appropriately fitting to adhere a transducer element to the interconnect layer and withstand both flexion and stretching.  
	Additionally, with respect to the “entirely different field of ultrasonics” (emphasis added), as described by the applicant, examiner also disagrees.  Firstly, a field of endeavor (ultrasonics) that includes subject matter related to the current invention (piezoelectric elements, namely piezoelectric transducers) cannot be considered “entirely different”, especially as integral to the current invention is the inclusion of a piezoelectric transducer (comprised of all the requisite components, structure, and known performance characteristics) with the added requirement to impart characteristics of stretchability and flexibility.  A person knowledgeable in the field of piezoelectric transducers may understand, arguably better than many, the added requirements to enable the fabrication and successful performance of such a transducer, including whether, and how, it was bonded to the substrate.  Moreover, for consideration as a person of ordinary skill in the art, in many cases, such a person "will be able to fit the teachings of multiple patents together like pieces of a puzzle; employ inferences and creative skill; and have the capability of understanding the scientific and engineering principles applicable to the pertinent art."  (MPEP 2141.03)  As Rogers provides exemplary background detail and teachings regarding the known problems and solutions in the field, and as lead-free solder, specifically Sn-Bi alloy solder, are known in the art, a person skilled in the art of ultrasonics, as described by the applicant, would be able to synthesize information and creatively arrive at the conclusion, or understanding, that the named Sn-Bi alloy conductive solder paste is a viable candidate for bonding to the substrate.
 
12.	Applicant further argues that “only with the use of hindsight would a skilled person have been able to provide a piezoelectric transducer array that is not only flexible, but also stretchable. Applicant therefore respectfully submits that in addition to failing to anticipate the claimed invention, Rogers does not render the claimed invention obvious” (pg.10).
Examiner respectfully disagrees.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Further, Rogers elucidates the current need for systems that are not only flexible, but also stretchable, in the Background of the Invention section; of particular relevance to this current argument is Para. [0012] with regard to the need to maintain desired electrical and mechanical properties while in “folded, stretched, or contracted configurations”, as well as the specific references provided to illustrate current challenges and state-of-the-art within the field. 
It is for these aforementioned reasons that while no longer considered anticipated, the examiner maintains that the claim is still obvious for those reasons presented. 
13.	Regarding Claim 30,  newly submitted claim 30 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 30 is dependent on a claim of a non-elected invention. Therefore, arguments pertaining to the claims are considered moot. 


Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


15.	Claims 1, 5-7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al., US 2015/0373831 A1, hereinafter “Rogers”.
16.	Regarding Claim 1, Rogers discloses a conformable (Fig. 1A; Paras. [0014; 0020; 0313]) piezoelectric transducer array (Para. [0026]) transducer (Paras. [0178-179]) array (Abstract; Fig. 1A; Paras. [0013, 0019]), comprising: a silicone elastomer substrate and a silicone elastomer superstrate (Annotated Fig. 1B); a plurality of piezoelectric transducer elements (Paras. [0026, 0178-179]; Fig. 1A) disposed between the substrates and superstrate (Annotated Fig. 1B, illustrates device components disposed between silicone layers); a first electrical interconnect layer electrically interconnecting a first surface of the transducer elements adjacent to the substrate (Annotated Fig. 1B, Paras. [0047], [0187], [0210]); and a second electrical interconnect layer electrically interconnecting a second surface of the transducer elements adjacent to the superstrate (Annotated Fig. 1B; Paras. [0047], [0187], 0210]), wherein the first and second electrical interconnect layers have patterned island and bridge structure that includes a plurality of islands electrically interconnected by bridges, each of the transducer elements being supported by one of the islands (Figs. 1C, 1D and 1E, left panel, 5; Para. [0047], device components and interconnects have an island-bridge geometry, where the components comprise the islands and the interconnects comprise the bridges).  
However, it is unclear whether Rogers discloses a conductive solder paste bonding the piezoelectric transducer elements to the first electrical interconnect layer in the described embodiment.
Rogers teaches, in a separate embodiment, a conductive solder paste bonding a device component to an interconnect layer (Paras. [0146, 0333], device component [chips] are bonded to electrodes via contact pad and a Sn42Bi58 alloy conductive solder paste; further Paras. [0026, 0178-179] further establishes transducers, piezoelectric semiconductor materials, islands, bridges, and interconnects as device components; with an interconnect referring to “an electrically conducting structure capable of establishing an electrical connection with another component or between components”, and Para. [0289], Figs. 47, and 51 illustrate selective bonding of the islands and the interconnects, and self-similar interconnects of the contact pad, respectively)
Upon reading Rogers, one skilled in the art would have understood the contact pad to be included with the interconnect layer, as it forms the island of the island-bridge configuration, and thereby establishes the requisite electrical connection between components.  Moreover, one skilled in the art would also recognize that the named solder paste would have the requisite mechanical properties to maintain bonding with the flexible substrate described.
Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Rogers to include the bonding of the transducer elements to the first electrical interconnect layer as taught by Rogers. Doing so would yield the predictable result of forming good solder joints with complete wetting of the contact pad (Para. [0333]).  One would be motivated to do so as this bonding arrangement has been shown to produce a device with bonds capable of sustaining, or minimizing, the induced mechanical strains resulting from folded, stretched, or contracted conformations (Paras. [0012, 0026, 0041, and 0051]).

    PNG
    media_image1.png
    805
    1388
    media_image1.png
    Greyscale


17.	Regarding Claims 5-6 and 10-11, modified Rogers teaches the conformable piezoelectric transducer array of claim 1.  Rogers further discloses (Claim 5) wherein the bridges have a serpentine configuration (Fig. 1C, illustrates bridges [interconnects] having serpentine geometry); (Claim 6) wherein the first and second electrical interconnect layers includes a bilayer formed from a metal layer and a polyimide layer (Annotated Fig. 1B, electrical interconnect layer [polyimide-metal-polyimide] includes a polyimide-metal bilayer for superstrate and substrate); (Claim 10)  wherein the plurality of transducer elements includes an array of transducer elements (Fig. 1A), the first and second interconnect layers (Annotated Fig. 1B) being configured so that each of the transducer elements in the array is individually addressable (Para. [0019] teaches an array of electronically interconnected devices/components may be segregated or isolated, and able to interface with each other and/or the external environment: “…where the device component layout on the substrate may be ordered, registered, random or arbitrary. A plurality of devices or device components may be enclosed within a single containment chamber and/or one or more devices or device components may be segregated into a compartmentalized or nested containment chamber. For example, a device or device component in a compartmentalized or nested containment chamber may be isolated from bulk devices or device components to perform a solitary function, e.g. to communicate with exterior devices and/or to communicate or otherwise interface with an external environment. A geometry of a device component layout of certain aspects of the invention allows different components to communicate or interface with one another and/or allows device components to interface with an external environment, e.g. a tissue interface”).  It is understood upon the reading of Rogers that a battery configuration electrically connected to have components that are isolated/compartmentalized, and able to communicate or interface with one another and/or an external environment, would constitute, components that are individually addressable; and (Claim 11) wherein one of the first or second electrically interconnect layers include a plurality of electrical interconnect layers electrically isolated from one another (Fig. 1A, Annotated Fig. 1B; Paras. [0049-0050], an as-fabricated multilayer [electrically interconnect layers] may have interconnects with an in-plane, or non-coplanar, serpentine geometry).

18.	Regarding Claim 7, modified Rogers discloses the conformable piezoelectric transducer array of claim 6.  Rogers further discloses wherein the metal layer in at least one of the first and second electrical interconnect layers is a copper layer. (Annotated Fig. 1B, second electrical interconnect layer includes a copper layer). 

19.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al., US 2015/0373831 A1, hereinafter “Rogers” as applied to claim 1 above, and further in view of Brown et al., US 20090108710 A1 hereinafter “Brown” and Wallace Arden Smith, “The Application of 1-3 Piezocomposites in Acoustic Transducers” hereinafter “Smith”.

20.	Regarding Claims 2-3, modified Rogers discloses the piezoelectric transducer array of claim 1 as seen above.  However, Rogers fails to disclose at least one element comprises 1-3 composite material.
Brown teaches a similar device (Claim 2) wherein at least one of the transducer elements comprises a 1-3 composite material (Fig. 2B; Para. [0035]). Brown further teaches (Claim 3) each of the transducer elements comprises a 1-3 composite material (Fig. 2B; Para. [0035]).
Smith teaches a tutorial on the advantages of 1-3 piezoelectric composite transducers for medical ultrasonic imagers.  Herein, Smith describes the necessity of medical ultrasonic imagers (pulse-echo applications) to 1.) transmit strong acoustic pulses, and 2.) receive weak echoes reflected off internal structures in the human body; and notes that pulse-echo transducers experience uniaxial stresses only (Introduction, Para. 3).  Smith further teaches that in pulse-echo applications, the rod composite (1-3 composite structure) is more effective at electromechanical energy conversion than its constituent piezoceramic (Figs. 3 and 6; Electromechanical Conversion:  Uniaxial Stress, Para. 1)
It would have been prima facie obvious to a PHOSITA before the effective filing date of the claimed invention to modify Rogers to include a transducer having 1-3 composite structure taught by Brown and Smith.  In doing so, one would expect to achieve the piezoelectric transducer array of the invention, with ceramic rods capable of expanding and contracting in the sideways direction at the expense of the softer polymer surrounding it.  One would have been motivated to do so as this array design would make the transmission and reception of energy much more effective and efficient for the ultrasound application.

21.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al., US 2015/0373831 A1, hereinafter “Rogers” as applied to claim1 above, and further in view of Pearce et al., US 5,982,708 hereinafter “Pearce”; Rehrig et al., US 20070038111 hereinafter “Rehrig”; and Toda et al., US 20110050039 A1 hereinafter “Toda”. 

22.	Regarding Claim 8, modified Rogers discloses the conformable piezoelectric transducer array of claim 1.  However, modified Rogers fails to disclose a conductive vibration damping element disposed between each of the transducer elements and the superstrate.   
Pearce teaches a conformable piezoelectric transducer array (Annotated Fig. 1C; Col. 5, Lns. 11-13; Col. 6, Lns. 14-15, 38-42, and 49-53; Col. 7, Lns. 36-39; sensor array includes a flexible piezoelectric film [active element 60]; hydrophone segments 30 and 32, and substrate 49  substantially conform to the outer surface of rigid members) further comprising a vibration damping element (Claim 32; Col. 6, Lns. 49-53) between the transducer elements and substrate (Figs. Annotated 1C and 5B; below bisecting horizontal axis [lower; dotted line A]vibration damping material 51 is inferior to substrate 49 [superstrate] and superior to active element 60 [flexible piezoelectric film]).  Pearce fails to teach the vibration damping element is conductive.  
Rehrig teaches a piezoelectric element and conductive vibration damping element (Para. [004]; piezoelectric ceramic ("PZT") 80 and conductive backing material 90, formed from an acoustically absorbent material; transducer backing materials function as vibration damping elements).  
Toda teaches the location of a backing absorber on the rear surface of a piezoelectric material is a function of the difference in acoustic impedance of the material and propagation media (usually water), as well as the direction in which the acoustic waves are hence reflected (Para. [004]).
Upon reading Pearce, Rehrig and Toda, one skilled in the art would have understood the vibration damping element to be the backing material; and based on classic transducer design, the placement of the backing material is on the rear surface of the piezoelectric element.  Therefore, for the current application (16/477,060), one would understand the location for dampening of the piezoelectric crystals would be on the rear of the transducer, beneath the superstrate.  
It would have been prima facie obvious to a PHOSITA before the effective filing date of the claimed invention to modify the teachings of Rogers to include the vibration elements of Rehrig and Pearce, and the teachings of Toda to result in a vibration damping element located between the superstrate and the transducer element.  Doing so would have the predictable result of dampening vibrational acoustic waves reflected from the piezoelectric element toward the boundary of the absorbing material and the transducer.  Moreover, it would have been further obvious that the vibration element be formed from a conductive, acoustically absorbent material, as taught in Rehrig, in order to adjust the characteristic impedance and enhance electrical conductivity of the backing material. 


    PNG
    media_image2.png
    800
    1559
    media_image2.png
    Greyscale



23.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al., US 2015/0373831 A1, hereinafter “Rogers” in view of Pearce et al., US 5,982,708 hereinafter “Pearce”; Rehrig et al., US 20070038111 hereinafter “Rehrig”; and Toda et al., US 20110050039 A1 hereinafter “Toda”  as applied to claim 8 above, and further in view of Mamayek et al., US 6315933 B1 hereinafter “Mamayek”.

 24.	Regarding Claim 9, Rogers in view of Pearce, Rehrig, and Toda as modified above teaches the conformable piezoelectric transducer array of claim 8.  Rehrig further teaches wherein the conductive vibration damping elements each include a conductive epoxy (Para. [004], the conductive absorber is an epoxy substrate with  tungsten particles). 
Mamayek teaches a sandwiched structure of the piezoelectric transducer, with backing material on its rear surface, preferably comprised of an epoxy resin with tungsten and silver particles (Col. 3, Lns. 47-49). This composition provides a backing material with requisite vibration damping, and added conductivity (via the silver particles) to enhance electrical conductivity of the backing layer (Col. 1, Ln. 65).  
It would have been prime facie obvious to a PHOSITA before the effective filing date of the claimed invention to modify the teachings of Rogers in view of Pearce, Rehrig, and Toda to include a backing material made of epoxy and a conductive element as taught by Mamayek.  Doing so would have had the predictable result of producing a device design with a backing layer strongly adhered to the surface of the transducer (due to the stickiness of the epoxy) and negating the pressurization of the backing layer during device manufacture; resulting in a backing layer with less variability in impedance, better electrical conductivity, and ultimately a more efficient transducer configuration. 

Conclusion

25.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maharbiz et al., (US 20190150884 A1) teaches soldering piezoelectric transducers to electrodes using a low-temperature soldering (such as by using a solder paste).



26.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISHA B DIGGS whose telephone number is (571)272-5956. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm EST, ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISHA B DIGGS/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793